          Case 3:20-cv-00350-JAM Document 42 Filed 09/09/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT


DANIEL GREER                                                   NO. 3:20CV 350 Gam)

vs.
CONNECTICUT DEPARTMENT OF
CORRECTION, ET AL                                              SEPEMBER 9, 2020

              MOTION TO REOPEN CASE ADMINISTRATIVELY CLOSED

       The plaintiff moves that his case which was administratively closed on Jnne 15,2020 at

Docket Entry #41 be reopened for the purpose of continuing the dispute over his exercise of his

religious freedoms in this forum as the parties have been unable to resolve these issues by

agreement in a timely manner. The plaintiff has filed a grievance requesting his ability to

celebrate his region as required, and the parties are discussing the issues, but will likely not

resolve them by Yom Kippur. This matter presents urgent and immediate questions for the Court

as it pertains to the plaintiffs exercise of his religious freedoms during the Jewish high holy days

and sukkot which begin September 18, 2020.

                                               THE PLAINTIFF

                                               lsi Jonathan J. Einhorn

                                               JONATHAN J. EINHORN
                                               129 WHITNEY AVENUE
                                               NEW HAVEN, CT 06510
                                               FED BAR ct 00163
                                               203-777-3777
          Case 3:20-cv-00350-JAM Document 42 Filed 09/09/20 Page 2 of 2




                                              CERTIFICATION

        I hereby certify that on this gth day of September, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the Court's electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing.

                                              Is/ Jonathan J. Einhorn
                                              JONATHAN J. EINHORN
